Exhibit 10.32

 

Theravance, Inc.

 

Cash Bonus Program

 

Theravance’s Cash Bonus Program is based on performance measured against
specific goals and objectives.  The program is designed to provide incentives
for employees to meet and exceed individual, department and corporate goals as
well as encourage teamwork among the disciplines within the company and reward
those who significantly impact corporate results. All employees are eligible to
participate in the Cash Bonus Program.

 

Each year the Compensation Committee assesses the Company’s performance measured
against the corporate goals.  Depending on the Committee’s conclusion, a bonus
pool is established and is allocated among the departments pro rata. Bonus
percentage guidelines are then developed by Senior Management.  In general,
however, the maximum bonus amounts as a percentage of base salary are as
follows:

 

Grades 1-6

 

Determined Annually

 

Grades 7-9

 

10

%

Grade 10

 

15

%

Grades 11-12

 

20

%

Vice President

 

25

%

Senior Vice President

 

30

%

Executive Vice President

 

40

%

Chief Executive Officer

 

50

%

 

Managers have the discretion of allocating bonuses based on the highest
percentage designated and total available bonus pool.  Any exceptions require
CEO approval.

 

--------------------------------------------------------------------------------